internal_revenue_service number release date index number ------------------------------------------------------------ ------------------ ----------------------------------- ------------------------------ ---------------------------- -------------------------------- --------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ ---------- telephone number ------------------- refer reply to cc psi b7 plr-150956-06 date date ----------------------------------- -------------------------- ------------- ---------------------------- ---------------------------- ---- -- ---- legend corporation state address a b c dear ------------------ we received a letter dated date submitted by your authorized representative requesting rulings regarding the application of sec_216 of the internal_revenue_code this letter responds to your request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation owns the land and building located at address which consists of a basement a floors b commercial units and c residential units corporation does not have an on-site parking garage for its tenant-stockholders and many tenant-stockholders therefore use off-site parking garages in the neighborhood corporation proposes to lease parking spaces from one or more off-site garages corporation would then subsequently enter into separate agreements with the tenant- stockholders who desire to park their cars in the off-site garages the tenant- stockholders would pay the corporation for the parking rights as part of each tenant- plr-150956-06 stockholders monthly maintenance payment and corporation will make all required_payments directly to the off-site garages corporation will not receive any money in excess of what is owed to the off-site garages for providing the parking services corporation would bear the economic risk should the payments by the tenant- stockholder be less than the required amounts due from corporation to the off-site garages you requested a ruling that payments by tenant-stockholders to corporation for use by them of parking spaces in off-site garages will be considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code sec_216 provides that in the case of a tenant-stockholder as defined in subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy plr-150956-06 revrul_68_387 provides that the amounts received by a cooperative_housing_corporation from its tenant-stockholders to defray expenses associated with their occupancy of the corporation’s property including amounts received for maid and secretarial service garage or parking space utilities recreation facilities cleaning and related_services will be considered as part of the gross_income derived from tenant- stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code on the other hand amounts received by a cooperative_housing_corporation from leases for commercial purposes or from the operation of a trade_or_business other than housing are not considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code revrul_79_137 provides that revenue that is generated by a cooperative_housing_corporation from real_estate brokerage services provided to its tenant-stockholders in connection with the transfer of their apartment units and that is applied against recurring expenses for repair and maintenance of the corporation’s property is income derived from tenant-stockholders within the meaning of sec_216 of the code applying the above standards to the facts and representations submitted and subject_to the below limitation we conclude that payments by tenant-stockholders to corporation for use by them of parking spaces in off-site garages will be considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant plr-150956-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath acting branch chief branch passthroughs special industries
